DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,100,822. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation recited in the pending claim is also recited in the patented claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each claim there is no antecedent basis for “said housing.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147).
Fahs discloses a system comprising a first and second cross bar (14a, 14b, Fig. 1) configured to be mounted to a roof of a vehicle; the vehicle top unit configured for mounting to the first and second cross bars (Fig. 1) and comprising one or more electronic displays (9a, 9b, Fig. 1); and wiring (144, Fig. 2) configured for (i.e., capable of) extension from a power source (116, Fig. 2) located outside the vehicle top unit, along a portion of the vehicle, along or through at least one of the first and second cross bars, and to the vehicle top unit to place the one or more electronic displays in electrical connection with the power source.
However, Fahs does not disclose a securing device for securing the wiring to the vehicle. Streeter teaches that it was known in the art to provide double-sided adhesive tape to secure a cable to a vehicle. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use double-sided adhesive tape to secure the wiring disclosed by Fahs to the vehicle, as taught by Streeter, as a matter of design choice.
Regarding claims 2 and 18, the securing device disclosed by Streeter is double-sided adhesive tape. See paragraph 0046.
Regarding claims 9 and 20, although Fahs does not disclose where on the vehicle the battery is located, it is notoriously well known to place a vehicle battery in the engine compartment of the vehicle, and it would have been obvious to place the battery disclosed by Fahs in the engine compartment as a matter of design choice.
Regarding claim 12, it is not known how the cable disclosed by Fahs is connected to the display. However, the Examiner takes official notice of the fact that it is well known in the automotive art to use a plug and outlet to attach a power cable to a vehicle-mounted electronic device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plug and outlet to attach the power cable disclosed by Fahs to the display as a matter of design choice.
Regarding claim 16, Fahs discloses first and second electronic displays (9a, 9b, Fig. 1) that are located within a housing (16, Fig. 1) in a back-to-back arrangement.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147), as applied to claim 2, above, and further in view of Lynam et al. (2002/0159270).
Fahs discloses the invention substantially as claimed, as set forth above. However, it is not known what type of cabling is used. Lynam teaches that it was known in the art to use festoon cabling to power devices in an automobile. See paragraph 0194. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute festoon cabling for whatever type of cabling is used by Fahs because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Regarding claim 4, in order to get from a vehicle battery (typically mounted under the hood) to a vehicle topper, it is inherently necessary to pass the windshield. Therefore, it would have been obvious to secure the wiring to the windshield, in order to keep the wire from unintentionally moving.
Claims 6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147), as applied to claim 1, above, and further in view of Knapp et al. (2015/0221899).
Fahs discloses the invention substantially as claimed, as set forth above. However, Fahs does not disclose that the wiring is attached to the rear window of a vehicle. Knapp teaches that it was known in the art to locate a vehicle battery in a trunk (paragraph 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the battery in the vehicle disclosed by Fahs in the trunk, as taught by Knapp, as a matter of design choice. In order to get from a vehicle battery located in the trunk to a vehicle topper, it is inherently necessary to pass the rear window. Therefore, it would have been obvious to secure the wiring to the rear window, in order to keep the wire from unintentionally moving.
Regarding claim 11, a trunk is a storage compartment.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147), as applied to claim 1, above, and further in view of MacLeod et al. (6,660,937).
Fahs discloses that the electronic displays are powered by the vehicle’s battery (116, Fig. 2). But Fahs does not disclose how the wiring extends from the battery to the electronic displays. MacLeod teaches that it was known in the art to extend wiring through the A-pillar of an automobile (column 2, lines 17-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the wiring disclosed by Fahs through the A-pillar of the vehicle, as taught by MacLeod, in order to apply power to the electronic displays.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147), as applied to claim 1, above, and further in view of Yukio (JPH08216779).
Fahs discloses the invention substantially as claimed, as set forth above. However, the cross bars disclosed by Fahs are not hollow. Yukio teaches that it was known in the art to provide a hollow cross bar and to run a wire through it. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the solid cross bars disclosed by Fahs with hollow cross bars, and to run the wire through at least one of them, as taught by Yukio, in order to protect the wire from exposure to the elements.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fahs (5,132,666) in view of Streeter (2008/0146147) and Yukio (JPH08216779).
Fahs discloses a system comprising a first and second cross bar (14a, 14b, Fig. 1) configured to be mounted to a roof of a vehicle in a spaced apart arrangement; the vehicle top unit comprising a first and a second electronic display provided in an opposing arrangement (9a, 9b, Fig. 1); and a housing (16, Fig. 1) for the first and second electronic displays, wherein the housing is configured to be mounted to the first and second cross bars; wiring (114, Fig. 2) configured to be (i.e., capable of being) extended from a power source (116, Fig. 2) located outside the vehicle top unit, along a portion of the vehicle, through at the first cross bar, and to the vehicle top unit to place the one or more electronic displays in electrical connection with the power source.
However, Fahs does not disclose a securing device for securing the wiring to the vehicle. Streeter teaches that it was known in the art to provide double-sided adhesive tape to secure a cable to a vehicle. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use double-sided adhesive tape to secure the wiring disclosed by Fahs to the vehicle, as taught by Streeter, as a matter of design choice.
Further, the cross bars disclosed by Fahs are not hollow. Yukio teaches that it was known in the art to provide a hollow cross bar and to run a wire through it. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the solid cross bars disclosed by Fahs with hollow cross bars, and to run the wire through at least one of them, as taught by Yukio, in order to protect the wire from exposure to the elements.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, attaching wiring to a black mask area of a rear window of an automobile, in combination with the remaining limitations of the claims.
Regarding claim 13, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a facia piece that covers the outlet, plug, and a portion of the first or second cross bar, in combination with the remaining limitations of the claims.
Regarding claim 14, Fahs does not disclose a first aperture in a side portion of the cross bar and a second aperture in a middle portion of the cross bar adjacent to a mounting location for the housing, and wherein the cross bar comprises a hollow interior portion defining a passageway to accommodate the cabling. The other prior art does not suggest modifying Fahs to include these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631